
	
		III
		111th CONGRESS
		2d Session
		S. RES. 546
		IN THE SENATE OF THE UNITED STATES
		
			May 28 (legislative day, May 26),
			 2010
			Mr. Specter (for
			 himself, Mr. Casey,
			 Mr. Schumer, Mr. Menendez, Mrs.
			 Feinstein, Mr. Wyden,
			 Mr. LeMieux, and
			 Mr. Lautenberg) submitted the following
			 resolution; which was referred to the Committee on Rules and
			 Administration
		
		
			July 22, 2010
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Recognizing the National Museum of American
		  Jewish History, an affiliate of the Smithsonian Institution, as the only museum
		  in the United States dedicated exclusively to exploring and preserving the
		  American Jewish experience.
	
	
		Whereas the National Museum of American Jewish History
			 serves to illustrate how the freedom present in the United States and its
			 associated choices, challenges, and responsibilities fostered an environment in
			 which Jewish Americans have made and continue to make extraordinary
			 contributions in all facets of American life;
		Whereas the mission of the National Museum of American
			 Jewish History, an affiliate of the Smithsonian Institution, is to connect
			 Jewish people more closely to their heritage and to inspire in individuals of
			 all backgrounds a greater appreciation for the diversity of the American
			 experience and the freedoms to which all Americans aspire;
		Whereas the National Museum of American Jewish History was
			 founded in 1976 by members of the historic Congregation Mikveh Israel, which
			 was itself established in 1740 and known as the Synagogue of the
			 American Revolution;
		Whereas the National Museum of American Jewish History has
			 attracted a broad audience to its public programs, which explore American
			 Jewish identity through lectures, panel discussions, authors’ talks, films,
			 activities for children, theater, and music;
		Whereas the National Museum of American Jewish History is
			 the repository of the largest collection of Jewish Americana in the world, with
			 more than 25,000 objects; and
		Whereas the National Museum of American Jewish History
			 will soon be relocated to a 100,000-square-foot, 5-story, state-of-the-art
			 facility on Independence Mall in Philadelphia, Pennsylvania, standing just
			 steps from the Liberty Bell and Independence Hall, which shall serve as a
			 cornerstone of the American Jewish community and a source of national pride:
			 Now, therefore, be it
		
	
		That the Senate—
			(1)acknowledges the
			 importance of the continuing study and preservation of the unique American
			 Jewish experience; and
			(2)recognizes the
			 National Museum of American Jewish History, an affiliate of the Smithsonian
			 Institution, as the only museum in the United States dedicated exclusively to
			 exploring and preserving the American Jewish experience and, as such,
			 designates it as the national museum of American Jewish history.
			
